Case 2:19-cv-00828-MWF-MAA Document 83-4 Filed 10/03/19 Page 1 of 3 Page ID #:1972




     1
     2
     3
     4
     5
     6
     7
     8                       UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
     9
                                  WESTERN DIVISION
    10
    11   UNITED ARTISTS CORPORATION,             Case No. 2:19-cv-00828-MWF-MAAx
         a Delaware corporation,
    12                                           [PROPOSED] ORDER GRANTING
                        Plaintiff,               PLAINTIFF AND COUNTER-
    13                                           DEFENDANT UNITED ARTISTS
               v.                                CORPORATION’S EX PARTE
    14                                           APPLICATION FOR A
                                                 TEMPORARY RESTRAINING
    15   UNITED ARTIST STUDIOS LLC, a            ORDER AND PRELIMINARY
         Nevada limited liability company;       INJUNCTION AGAINST
    16   UNITED ARTIST FILM FESTIVAL             DEFENDANT SCHRAMM
    17   LLC, a Nevada limited liability
         company; XLI TECHNOLOGIES
    18   INC., a revoked Nevada corporation;     Courtroom: 350 W. 1st Street, 5A
         XLI41 L.L.C., a Nevada limited          Judge: Hon. Michael W. Fitzgerald
    19   liability company; JAMES P.
         SCHRAMM, an individual; and             Complaint Filed: Feb. 5, 2019
    20   DOES 1-10, inclusive,                   FAC Filed: March 26, 2019
    21                  Defendants.

    22   AND COUNTERCLAIMS.
    23
    24        After consideration of Plaintiff and Counter-Defendant United Artists
    25 Corporation’s (“United Artists”) Ex Parte Application for a Temporary Restraining
    26 Order and Preliminary Injunction Against Defendant James P. Schramm (“Mr.
    27 Schramm”), all other papers filed herein, the records of the case, and good cause
    28 appearing, the Court hereby orders as follows:
Case 2:19-cv-00828-MWF-MAA Document 83-4 Filed 10/03/19 Page 2 of 3 Page ID #:1973




     1        IT IS HEREBY ORDERED that United Artists’ ex parte application is
     2 granted in its entirety;
     3        IT IS HEREBY FURTHER ORDERED that Defendant James P. Schramm be
     4 temporarily restrained from threatening and harassing conduct directed at United
     5 Artists’ parent company Metro-Goldwyn-Mayer Studios Inc.’s (“MGM”) counsel
     6 and employees, including but not limited to the following acts:
     7        (1)    physically confronting MGM’s counsel and employees after court
     8               hearings in this case;
     9        (2)    making threatening or harassing phone calls to MGM’s counsel and
    10               employees;
    11        (3)    sending threatening or harassing emails or any other communications
    12               containing threatening or harassing content to MGM’s counsel and
    13               employees;
    14        (4)    posting threatening or harassing content about MGM’s counsel and
    15               employees on www.biasloser.com and www.facebook.com or any other
    16               website;
    17        (5)    engaging in an advertising campaign (whether virtual or physical)
    18               containing threatening or harassing content about MGM’s counsel and
    19               employees; and
    20        (6)    directing others to do any of the foregoing acts on Mr. Schramm’s
    21               behalf.
    22 ///
    23
    24 ///
    25
    26 ///
    27
    28 ///

                                                -2-                                        .
Case 2:19-cv-00828-MWF-MAA Document 83-4 Filed 10/03/19 Page 3 of 3 Page ID #:1974




     1            Mr. Schramm is FURTHER ORDERED to remove prior threatening or
     2 harassing content referencing Daniel Flores, MGM’s Executive Vice President of
     3 Litigation, posted at www.biasloser.com and www.facebook.com within two days of
     4 the entry of this order.
     5
     6 IT IS SO ORDERED.
     7
     8            Dated: ________________   __________________________________
     9                                      UNITED STATES DISTRICT JUDGE

    10   SMRH:4817-0105-7448.1

    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             -3-                                     .
